      Case 5:20-cr-00614 Document 40 Filed on 05/29/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 29, 2020
                      UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   CRIMINAL ACTION NO. 5:20-CR-614
                                            §
RUBEN PLATA                                 §

                                       ORDER

       On March 26, 2020, the Court granted Defendant’s unopposed motion for an

evaluation of both his competency to stand trial and his sanity at the time of the

charged offense (Dkt. No. 34). The Court also issued an Advisory which provided that

“if additional delays arise, the Court will issue further instructions for the deposition

and release of the four material witnesses, who have already been detained for two

months” (Dkt. No. 37). The Court has now been informed that Defendant’s evaluation

will be significantly delayed due to the pandemic. Pursuant to 8 U.S.C. § 1324(d), the

Court therefore ORDERS the Government to depose and release the material

witnesses.

       Specifically, the Court ORDERS the following:

   1. Counsel for the parties and material witnesses shall agree on the place and

       time for the depositions. So long as the depositions are properly recorded, they

       may be conducted by Video Tele-Conference or Zoom.

   2. Defendant and his counsel shall attend the depositions, either remotely or in

       person, and shall have a full opportunity to cross-examine the material

       witnesses.
1/2
      Case 5:20-cr-00614 Document 40 Filed on 05/29/20 in TXSD Page 2 of 2



  3. A judicial officer need not attend the depositions. The parties shall preserve

       any objections in a manner that complies with Rule 15(g).

  4. The parties must complete the depositions by July 6, 2020. The Government

       is ordered to release all four material witnesses after their depositions but

       under no circumstances later than July 6, 2020.

       It is so ORDERED.

       SIGNED May 29, 2020.


                                          ___________________________________
                                          Marina Garcia Marmolejo
                                          United States District Judge




2/2
